Affirmed and Memorandum Opinion filed January 28, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00284-CR

                DERRICK JEROME CHAMBLISS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 54th District Court
                           McLennan County, Texas
                      Trial Court Cause No. 2012-690-C2

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to assault—family violence. On February
26, 2013, the jury sentenced appellant to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.

                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Hill Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2